ON PETITION FOR REHEARING

                                     UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 15-7744


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

STEVEN LAVOUR TWITTY,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge. (0:98-cr-00826-CMC-1;
0:15-cv-02797-CMC)


Submitted: April 24, 2018                                        Decided: May 7, 2018


Before MOTZ and KING, Circuit Judges. *


Vacated and remanded by unpublished per curiam opinion.




      *
          This opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)
(2012).
Steven Lavour Twitty, Appellant Pro Se. Jimmie Ewing, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Steven Lavour Twitty petitions this court for panel and en banc rehearing of our

decision affirming the district court’s denial of relief on his 28 U.S.C. § 2255 (2012)

motion. See United States v. Twitty, 683 F. App’x 194 (4th Cir. 2017). Our opinion

applied Beckles v. United States, 137 S. Ct. 886 (2017), to Twitty’s case without

analyzing the appropriateness of Beckles’ application, given that the district court

imposed Twitty’s sentence pursuant to the mandatory Sentencing Guidelines procedures

in existence prior to United States v. Booker, 543 U.S. 220 (2005). See Twitty, 683 F.

App’x at 194-95. Accordingly, we grant the petition for panel rehearing but deny the

petition for rehearing en banc.

       We previously granted a certificate of appealability in this appeal on the issues of

whether the district court improperly designated Twitty as a career offender, whether

such a claim was cognizable on collateral review, and whether Twitty suffered any

prejudice from the alleged error. The district court dismissed the § 2255 motion, ruling

that Twitty could not show prejudice because, given his sentencing enhancements, his

Guidelines range would be the same, even absent his career offender status. However,

the district court did not consider the impact of the fact that Twitty’s drug amount and

firearm enhancements were applied pursuant to the mandatory Guidelines procedures.

       Accordingly, we vacate the district court’s order and remand for reconsideration of

Twitty’s motion in light of the changing legal landscape regarding numerous issues in

this case. We deny Twitty’s motion to appoint counsel and dispense with oral argument



                                            3
because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                           VACATED AND REMANDED




                                            4